UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Robert R. Prunty,                         )
                                          )
      Plaintiff,                          )
                                          )
                v.                        )                                   Civil No. 1:14-cv-02073(APM)
                                          )
Vivendi, et al.,                          )
                                          )
      Defendants.                         )
_________________________________________ )

                                                               MEMORANDUM OPINION

              Pro se Plaintiff Robert Prunty brought this action against Defendants Vivendi SA;

UMG Recordings, Inc.; Atlantic Recording Corp.; The Island Def Jam Music Group; Warner

Music Group Corp.; and the law firm of Jenner & Block, LLP.1 Am. Compl., ECF No. 6.

Plaintiff’s Complaint raises two sets of claims, which are the subject of Defendants’ Motions to

Dismiss.2 ECF Nos. 10, 19.

              Plaintiff’s first set of claims arise from an adverse judgment entered against him in Prunté

v. Universal Music Grp., 699 F. Supp. 2d 15 (D.D.C. 2010), aff’d, 425 Fed. App. 1 (D.C. Cir.

2011). Prunté was a copyright infringement action before United States District Court Judge Paul

Friedman, in which Plaintiff claimed that Universal Music Group, Inc., and a host of others



                                                            
1
  It is not clear whether Plaintiff is actually asserting claims against Jenner & Block, LLP, lawyer, Michael DeSanctis.
Plaintiff’s Amended Complaint lists DeSanctis as a “party,” but states that DeSanctis “is not being sued in any capacity
except a vicarious one.” Am. Compl., ECF No. 6, at ¶ 9. The court reads that allegation to mean that Plaintiff seeks
to hold Jenner & Block, LLP, vicariously liable for DeSanctis’ alleged acts. Furthermore, Plaintiff’s Amended
Complaint also names as a “party” United States District Court Judge Paul Friedman, but states that he “is not being
sued in any capacity.” Id. ¶ 10. The court therefore does not consider Judge Friedman a named defendant in this
matter.
2
  Defendants Jenner & Block, LLP, Warner Music Group Corp., and Atlantic Recording Corp., jointly filed their
Motion to Dismiss, ECF No. 10, as did Defendants Vivendi SA, UMG Recordings, Inc., and The Island Def Jam
Music Group, Mot. to Dismiss, ECF No. 19.
infringed upon his copyrights in various songs he wrote and produced. Judge Friedman concluded

that Plaintiff had failed to establish copyright infringement as to any of his songs. Id. at 25-30.

              In this case, Plaintiff brings four claims based on alleged acts that occurred in Prunté. In

Counts Four and Five, he alleges that Judge Friedman’s decision was the product of racial animus

and thus deprived him of property and equal protection of the law in violation of 42 U.S.C. §§

1982 (Count Four) and 1985 (Count Five).3 Additionally, in Counts Three and Six, he contends

that Judge Friedman and Defendants in this case conspired to hide from him Judge Friedman’s

alleged financial interest in Defendants Vivendi SA and UMG Recordings, Inc. As to those

allegations, Plaintiff advances common law “claims” of “Intentional Fraud Upon the Court”

(Count Three) and “Fraudulent Concealment and Omissions” (Count Six).

              Distinct from the claims arising from Prunté, Plaintiff asserts a claim under the

Copyright Act, 17 U.S.C. §§ 101 et seq. (Count Two), alleging that Defendants (other than Jenner

& Block) infringed his copyright in the song “Keys to the Kingdom,” for which he is the “original

creator and performer.”                               Plaintiff avers that Defendants, without authorization, reproduced

“Keys to the Kingdom” as the song “Kingdom,” performed by the hip-hop artist Common.

              The court grants Defendants’ Motions to Dismiss.

              Section 1982 and 1985 claims. Plaintiff’s Section 1982 and 1985 claims are premised on

the allegation that Judge Friedman called a “bogus ‘status conference’” to determine Plaintiff’s

race, and thereafter, denied Plaintiff’s copyright claims because of his race. Am. Compl. ¶ 16.

Jenner & Block lawyer, Michael DeSanctis, who represented the defendants in Prunté, allegedly

“pretended to be a legal combatant” for that hearing. Id.


                                                            
3
   Plaintiff concedes that his Count One—“13th Amendment Violations”—is not a free-standing claim. See Pl.’s
Opp’n, ECF No. 22, at 11 (stating that “every law school child knows that” there is no private right of action under
the Thirteenth Amendment).

                                                                         2
 
       As a threshold matter, the court finds that the allegations underlying Plaintiff’s Section

1982 and 1985 claims are not merely “unlikely,” but are so “fanciful” and “fantastic” as to warrant

dismissal. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (internal quotation marks omitted).

A court may dismiss a claim as “factually frivolous” when “the facts alleged rise to the level of

the irrational or the wholly incredible, whether or not there are judicially noticeable facts available

to contradict them.” Id. at 33. Plaintiff’s naked assertions of racially motivated judicial decision-

making qualify as factually frivolous.

       Even if the court were to credit Plaintiff’s allegations, he has failed to allege that

Defendants deprived him of property or equal protection under the law based on his race. Instead,

the sole alleged factual predicate for those claims is that Defendants—really, only Jenner &

Block—are alleged to have “acquiesce[ed]” in the court’s alleged violations. Am. Compl. ¶ 44.

That is not enough to allege a deprivation of civil rights under Sections 1982 or 1985.

       Further, Plaintiff’s Section 1982 and 1985 claims are barred by the statute of limitations.

The District of Columbia’s catch-all three-year limitations period applies to these claims. See Hall

v. Clinton, 285 F.3d 74, 82 (D.C. Cir. 2002) (applying three-year period to Section 1985 claim);

Hargraves v. Capital City Mortg. Corp., 140 F. Supp. 2d 7, 17 (D.D.C. 2000) (applying three-year

period to Section 1982 claim). At the latest, Plaintiff’s claims began to accrue when Judge

Friedman entered judgment against him. See Wallace v. Kato, 549 U.S. 384, 388 (2007) (stating

that the accrual date of a Section 1983 claim is a matter of federal law; under federal law, a claim

begins to accrue when “the plaintiff has a complete and present cause of action”) (citation omitted)

(internal quotation marks omitted). Plaintiff contends that the limitations period was equitably

tolled because of “Extrinsic Fraud [that] occurred in or about October of 2014”—the date on which

he learned about Judge Friedman’s alleged financial interests in Defendants Vivendi SA and UMG



                                                  3
 
Recordings, Inc. Pl.’s Opp’n, ECF No. 22, at 12. But the supposedly “extrinsic fraud” relates to

Judge Friedman’s alleged undisclosed financial interests, which has nothing to do with Plaintiff’s

civil rights claims and thus could not toll the limitations period on those claims. Am. Compl. ¶

16. Accordingly, the court dismisses Plaintiff’s Section 1982 and 1985 claims.

       Intentional Fraud upon the Court and Fraudulent Concealment. As discussed, the basis

for Plaintiff’s “Intentional Fraud upon the Court” and “Fraudulent Concealment” claims is an

alleged conspiracy between Judge Friedman and Defendants to keep hidden from Plaintiff the

Judge’s purported financial interest in Defendants Vivendi SA and UMG Recordings, Inc.

Specifically, Plaintiff contends that Judge Friedman was a “high-powered . . . business partner”

and “deeply entrenched partner” of those companies. Id. at ¶¶ 52-53. The court finds these

allegations—particularly the allegation that Judge Friedman and Defendants conspired to disguise

his alleged financial interests—“fanciful” and “fantastic,” thus warranting dismissal of Counts

Three and Six. See Denton, 504 U.S. at 32-33.

       But even if the court were to give credence to Plaintiff’s allegations, dismissal would be

proper because there is no cause of action for “fraud on the court.” See Interstate Fire & Cas. Co.,

Inc. v. 1218 Wisconsin, Inc., 136 F.3d 830, 836 (D.C. Cir. 1998) (rejecting tort claim for “fraud on

the court” because “[a]though the act complained of is styled a ‘fraud,’ the remedy lies within the

court’s equitable discretion”) (citation omitted). Nor is there a cause of action for “fraudulent

concealment.” See Cannon v. Wells Fargo Bank, N.A., 988 F. Supp. 2d 29, 31 (D.D.C. 2013)

(striking claims in complaint “because they set forth independent causes of action for fraudulent

concealment that are not cognizable at law”).

       And, even if the court were to read Plaintiff’s Complaint to allege common law fraud, his

allegations would fail to satisfy Federal Rule of Civil Procedure 9(b)’s requirement that “a party



                                                 4
 
must state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ P. 9(b).

Here, the crux of Plaintiff’s claim is that Judge Friedman conspired with Defendants to conceal

his financial interests from Plaintiff. But Plaintiff fails to make any plausible assertion that Judge

Friedman had any financial interests in the Defendant companies. Plaintiff lists what appear to be

11 mutual funds in which Judge Friedman allegedly had an interest, as of October 2014.

Am. Compl. ¶¶ 10, 37, 56. However, nowhere does Plaintiff aver that any of these funds held

individual stock of Defendants Vivendi SA, UMG Recordings, Inc., or any other of the defendant

companies. Even if the funds held such equities, Plaintiff does not allege that Judge Friedman

held them at the time that Prunté was being litigated.4 And, most importantly, Plaintiff does not

allege facts from which this court might infer that Defendants knew of Judge Friedman’s supposed

financial interests or that Defendants conspired to conceal those interests. Plaintiff’s allegations

are entirely conclusory. His fraud claims therefore must be dismissed.

              Copyright Infringement. Plaintiff’s copyright infringement claim must also be dismissed

as it fails to state a cognizable claim. Plaintiff has attached to his Amended Complaint the lyrics

of both the alleged infringed song, “The Keys to the Kingdom,” and the alleged infringing song,

“Kingdom.” Compl., ECF No. 1, Exs. A and B; see also Busby v. Capital One, N.A., 932 F. Supp.

2d 114, 133-34 (D.D.C. 2013) (stating that the court may consider exhibits attached to the

complaint in evaluating a Rule 12(b)(6) motion). The court has reviewed the lyrics of both songs

and concludes that, other than the word “Kingdom” appearing in both songs’ titles and the phrase

“keys to the kingdom” appearing in both songs’ lyrics, they bear little resemblance to one another


                                                            
4
  Plaintiff also ignores the Code of Conduct for United States Judges, which provides that a federal judge’s ownership
of a mutual fund that happens to own stock in a party appearing before the court does not constitute a “financial
interest” in a party that otherwise would require the court’s disqualification. See Code of Conduct for United States
Judges, Canon 3(C)(1)(c) (requiring disqualification if the court has a “financial interest in the subject matter in
controversy or in a party to the proceeding”); Canon 3(C)(3)(c)(i) (defining “financial interest” to exclude “ownership
in a mutual or common investment fund . . . unless the judge participates in the management of the fund”).

                                                               5
 
and thus are not “substantially similar.” See Sturdza v. United Arab Emirates, 281 F.3d 1287,

1295-96 (D.C. Cir. 2002) (stating that a successful copyright infringement claim requires

“substantial similarity” such that “the accused work is so similar to the plaintiff’s work that an

ordinary reasonable person would conclude that the defendant unlawfully appropriated the

plaintiff’s protectible expression by taking material of substance and value”) (citation omitted)

(internal quotation marks omitted). Of course, neither the song title “The Keys to the Kingdom”

nor the phrase “keys to the kingdom” is copyrightable material. See 37 C.F.R. § 202.1(a) (“Words

and short phrases such as names, titles, and slogans” are not subject to copyright.”); Prunté, 699

F. Supp. 2d at 25 (“Of course, titles are not protectible, and neither are short, common phrases[.]”).

       Relying on Dawson v. Hinshaw, 905 F.2d 731 (4th Cir. 1990), Plaintiff argues that, because

the songs at issue “are directed towards the imaginations and sentiments of ‘young people,’” the

“ordinary person” test for evaluating “substantial similarity” is inappropriate. Pl.’s Opp’n,

ECF No. 26, at 10. In so arguing, Plaintiff seems to suggest that expert testimony is required to

evaluate whether the infringing song is substantially similar to his own, and therefore, dismissal at

this stage would be inappropriate. In Dawson, the Fourth Circuit held that “obedience to the

undisputed principles of copyright law and the policy underlying the ordinary observer test . . .

require[s] orientation of the ordinary observer test to the works’ intended audience.” 905 F.2d at

733. However, the “flexible approach” adopted in Dawson has not been adopted in this Circuit,

especially as to readily accessible song lyrics, such as those at issue in this case. Sturdza, 281 F.3d

at 1300-01. Thus, the court declines to follow Dawson and concludes that this court is capable of

concluding as a matter of law, without the assistance of expert testimony, that the songs “Keys to




                                                  6
 
the Kingdom” and “Kingdom” are not substantially similar.5 Plaintiff’s copyright infringement

claim therefore is dismissed.

              Plaintiff’s Rule 60(b) Motion. Plaintiff filed a motion in this case styled “Plaintiff’s Formal

Motion Made Pursuant to Fed. R. Civ. P. Rule 60(b)(4)&(6), Based Upon After-Discovered

Extrinsic Fraud—Lack of Subject Matter Jurisdiction in Case 1:06-CV-0480; Plaintiff’s

Interpolated Affidavit Included Alongside Documentary Evidence and Memorandum of Law”

[hereafter “Formal Motion”]. ECF No. 9. As relief, Plaintiff asks that “the Judgment of Case

1:06-cv-0480 . . . be recalled or rescinded to reflect [its] abject nullity status, and the case . . . be

reset to [its] previous status regarding the (20) twenty songs of Plaintiff’s being unlawfully

regarded as belonging to the defendants in this case.” Id. at 15-16. The court reads Plaintiff’s

Formal Motion as a motion to set aside the judgment in Prunté under Rule 60(b).

              The Formal Motion, however, is not properly before this court. Plaintiff should have filed

it before the judge who entered the judgment against him in Prunté, Judge Friedman. See Owens

v. District of Columbia, 631 F. Supp. 2d 48, 57 n.5 (D.D.C. 2009) (stating that “any Rule 60(b)

request for relief from judgment in [the prior action] must be addressed to [the judge assigned to

the prior action]”). The Formal Motion is therefore denied.

              Conclusion. For the foregoing reasons, Defendants’ Motions to Dismiss are granted and

Plaintiff’s Formal Motion is denied. A separate Order accompanies this Memorandum Opinion.




Dated: September 17, 2015                                          Amit P. Mehta
                                                                   United States District Judge


                                                            
5
  This court also does not consider itself an ordinary “lay person” when it comes to hip-hop music and lyrics. The
court has listened to hip hop for decades and considers among his favorite musical artists, perhaps as a sign of his age,
Jay-Z, Kanye West, Drake, and Eminem.

                                                               7